COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CARLOS ANTONIO HOLCOMBE,                                      No. 08-17-00008-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                              41st District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20160D02495)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
January 4, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before January 4, 2018.

       IT IS SO ORDERED this 20th day of November, 2017.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Palafox, JJ.